Title: To Thomas Jefferson from David Humphreys, 20 October 1790
From: Humphreys, David
To: Jefferson, Thomas



Sir
London Octr. 20th. 1790.

In my first letter, I mentioned such circumstances of a political nature, relating to several of the principal Powers of Europe, as had then come to my knowledge. The facts, according to subsequent informations, were pretty justly stated. Leaving you to deduce such conclusions as your better judgment shall enable you to form, I proceed now to give you the sequel of intelligence which has resulted from my enquiries. As it is so difficult on the spot to know what to believe, I will name my authors, in some instances, that you may have the fairer opportunity of deciding the degree of credit is due to the reports: especially as you are generally acquainted with the persons themselves.
Nothing has yet happened to enable one to speak conclusively on the issue of the dispute between Spain and England. Still opinions are various, and sometimes appearances contradictory. Two days ago, a Messenger returned from Madrid, without bringing any thing satisfactory. Yesterday Stocks rose two pr Cent; and as Sir George Staunton told me, he heard in the City, without any ostensible reason, except that the British Messenger brought Dispatches to the Marquis del’Campo, and therefore the conclusion was adopted, that there must be some pacific understanding between  the two nations. But, in fact, the stocks are affected in such an artificial manner and there is such gambling in them, that they remain no longer any criterion for forming a judgment whether there will be war or peace. A Company, in which Mr. Church is deeply concerned, have, according to report, speculated to an immense amount, insomuch that it is said he will gain or lose £50,000 by the event. He was with me a few days ago, and seemed rather to believe there will be a war. That, however, cannot be ascertained, even by persons the most interested to be informed, before the return of the Messenger who went to Madrid on the 3d. of this Month, and is expected back about the last of it. Nor is it probable that the men who are at the head of this government can form a judgment on good ground. They only know their own intentions; which are also to be apprehended by the measures they pursue. These have the most warlike appearance, and must now of necessity be continued. Under an idea that Spain would act on the present occasion in the same manner it did in the Falkland Island affair, the Ministry of this Country seem to have been hurried into embarrassments, which they had not fully foreseen, and from which they find it difficult to extricate themselves. The small importance of the object makes it believed by some that this was originally but a pretext for arming in order to avail themselves of the confusions in the North. If any thing of this kind was in contemplation, their views have been frustrated by an alteration of the state of affairs in that quarter. While Britain was disgusting, Spain was conciliating; and the apparent candour of the latter in offering to leave the determination of the right (upon the validity of existing Treaties) to any crowned Head in Europe, has had a tendency to interest other Powers in its favour.
At present, inconvenient, even pernicious as a war must be to this nation; and desirous of Peace as the Minister may in reality be, he has no choice—he must, after the declarations and preparations which have been made, proceed to hostilities, unless such concessions can be obtained as will satisfy the public expectation. For that purpose, it is reported he has, by the last Messenger, demanded three things to be explicitly allowed—the free Navigation of all Seas—the right of fishing in the Pacific Ocean—and of making establishments on any lands heretofore unoccupied.—Although this was related to me by a Person, likely to be better informed than most, as a truth he had through such an authentic channel as might be confided in, almost as much as if [it] was of an official  kind; yet, I must avow, I believe this pretended ultimatum to be merely the offspring of conjecture, since it is acknowledged by all Parties, that the business of the Cabinet, has, at least, been conducted with great secrecy, during the course of the whole affair. Stockdale, the political Bookseller, however, informed me to-day, that he had just been assured by a person very high in office, that no war would happen.—The following facts are more obvious and speak a different language: the premium of insurance is at the war price: the preparations for war go on more vigorously than ever: on sunday last the Press Gangs took Watermen and Ferry-men, who had until then been exempted from impress: the three Battalions of Guards, detached for foreign Service, are getting in readiness to march on Monday next for Portsmouth, to which place their route, in three Columns, is designated: Transports are prepared for them to go on board: Letters of Service are just issued for raising 100 Companies of Infantry, of 100 men each: A friend of mine, an officer in the British Service, who called upon me yesterday, told me he had received his recruiting Orders, and was in treaty with a person to give ten Guineas for every Soldier he would inlist for him.—It is added, that the Colonels of Militia are ordered to be in readiness to assemble their Regiments at a short notice, if it shall become necessary, and that the Middlesex Militia have offered to do duty in place of the Guards. Doubtless every arrangement will be made for striking a strong blow in the onset, if the war shall take place. Parliament will pretty certainly meet in November.
During these transactions, the Ratification of the family Compact by the national Assembly of France, and the more recent order to have 15 Ships fitted for Sea in addition to the 30 which were in preparation, sufficiently shew their intentions, should matters proceed to extremity.
While the Powers of Europe are in such a political ferment, America is daily growing of more importance in their view. A report had prevailed in this place, that Spain has lately made some declaration, with respect to conceding to the United States the free Navigation of the Mississipi. I took considerable pains to trace it; and yesterday was told, Colo. Miranda had seen it in a letter to the Spanish Ambassador himself. My Informant received the intelligence from Miranda.
I learn from the Marq. de la Luzerne (to whom I brought a letter from the President) that the Compte de Moustiers is  appointed Minister to Berlin. Upon asking him, who he thought would be appointed to replace that Minister in America, he seemed disposed to think, of the several persons who were Candidates, Colo. Ternant was the most likely to succeed.
Mr Paradise gave me, in conversation, to understand that he had seen the letter from the Secretary of foreign Affairs in Portugal to the Chevalier Freire, announcing (unofficially) his nomination as Minister Resident, in the United States, and mentioning that the present Portuguese Minister at Rome, was immediately to repair in that Character to London. As a confirmation of this expectation, the Chevr. Freire (with whom I fell in company at dinner with the Marq. de la Luzerne) enquired of me “whether Mr. Jefferson had not heard of his appointment before I left America”?
The Administration here, it is also believed, have a serious intention to send a Minister forthwith to the United States. A Mr. Petre (a Gentleman who holds a newly created office in the Customs of this Port) said in my hearing, that the Duke of Leeds spoke to him on the subject, within a fortnight past, in such a positive manner as to make him suppose, it had been determined in Council. I know not whether there by any foundation for a rumour circulated here, that Sir John Temple has written for, and obtained permission to return to this Country on a visit.
I am perfectly ready to set out for the Continent. Unfortunately for me the Packet for Lisbon sailed from Falmouth about the time of my arrival in London, and will not sail again in less than a fortnight. There is no vessel here in immediate readiness to sail for that Port, or I should prefer going in that manner, notwithstanding the disagreeable navigation of the channel.—By taking passage in the Packet, one can hardly avoid getting into the News Papers, as I find they make it a practice to publish the names of all the Passengers. This is an inconvenience I wish very much to obviate. Although it was impossible to avoid being known by many persons I have met with; yet hitherto I have escaped public notice, and am considered merely in the light of a private traveller. I have the honor to be with perfect esteem & respect Sir Your most humble & Most obedient Servant,

D. Humphreys

